403 F.2d 713
UNITED STATES of America, Appellee,v.Lawrence Joseph RONDINONE, Appellant.
No. 22714.
United States Court of Appeals Ninth Circuit.
November 18, 1968.

Donald K. Wadsworth, Las Vegas, Nev., for appellant.
Joseph L. Ward, U. S. Atty., Robert S. Linnell, Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before HAMLEY, DUNIWAY and CARTER, Circuit Judges.
PER CURIAM:


1
Lawrence Joseph Rondinone appeals from his conviction, on a jury verdict, of having in his possession, on or about July 1, 1967, nine twenty dollar Federal Reserve Notes, each bearing serial number DO 6860402A, then knowing the obligations to be falsely made, forged and counterfeited, in violation of 18 U.S.C. § 472 (1964).


2
On this appeal, defendant argues only that the evidence is insufficient to support the conviction. We hold that the evidence is adequate.


3
Affirmed.